*298UPON REHEARING EN BANC
Opinion
WILLIS, J.
By order entered December 16, 1991, we dismissed the petition for appeal in this case on the ground that it was not timely filed. Subsequently, we agreed to rehear the issue of timeliness en banc. Upon reconsideration, we affirm our December 16, 1991 ruling and dismiss the petition.
The petitioner was convicted in the trial court on July 17, 1989. His initial petition for appeal was dismissed because it was not timely filed. Upon his petition for a writ of habeas corpus, the Supreme Court awarded him a delayed appeal, directing that computations of time should run from the date of its order or from the date of the order appointing the petitioner’s counsel, whichever was later. The petition for appeal was thereby required to be filed with the Clerk of this Court by December 2, 1991. See Rule 5A:12(a). On November 27, 1991, counsel for the petitioner mailed the petition for appeal to the Clerk of this Court, with a copy to opposing counsel. Opposing counsel received the petition on December 2, but it was not received in the Clerk’s office until December 3.
The filing requirement of Rule 5A: 12(a) is unambiguous, mandatory, and jurisdictional. See Long v. Commonwealth, 7 Va. App. 503, 505-06, 375 S.E.2d 368, 369 (1988). “Filed with the Clerk” means “deliver to the Clerk specified.” Rule 5A:l(b)(10). Thus, the filing requirement for the petition for appeal was not accomplished until the petition was physically delivered to the Clerk on December 3, a day late.
It makes no difference that this appeal was sought pursuant to an order from the Supreme Court granting a delayed appeal. That order merely authorized the delayed initiation of the appeal. It did not otherwise vary the jurisdictional and procedural time constraints.
The petitioner could have accomplished filing of the petition with the Clerk by mailing it timely to the Clerk postage prepaid by registered or certified mail, exhibiting the receipt therefor upon demand. Rule 5A:3(c). He did not follow this procedure. By using conventional mail, he assumed the risk of the mail being delayed or misdirected.
This ruling addresses only the jurisdictional insufficiency of the petition for appeal which is before us. It is not prejudicial to the right of *299the petitioner, through collateral proceedings, to seek further special relief.

Dismissed.

Koontz, C.J., Baker, J., Barrow, J., Coleman, J., Moon, J., Bray, J. and Fitzpatrick, J., concurred.